
	

113 HR 5591 IH: Transportation Connections to Opportunity Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5591
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Fudge introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To enhance transportation programs in order to connect people to jobs, schools, and other essential
			 services through a multimodal transportation network, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Transportation Connections to Opportunity Act of 2014.
		2.Public involvement in plan development
			(a)Section 134 amendmentSection 134(i) of title 23, United States Code, is amended—
				(1)in paragraph (4), by inserting after subparagraph (C) the following:
					
						(D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in
			 paragraph (6), a reasonable opportunity to participate in the development
			 and consideration of scenarios.; and
				(2)in paragraph (6)(A), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan.
				(b)Section 135 amendmentSection 135(f)(3)(A)(ii) of title 23, United States Code, is amended by striking comment on the transportation plan; and inserting provide input during the development of the transportation plan.
			(c)Section 5303 amendmentSection 5303(i) of title 49, United States Code, is amended—
				(1)in paragraph (4), by inserting after subparagraph (C) the following:
					
						(D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in
			 paragraph (6), a reasonable opportunity to participate in the development
			 and consideration of different scenarios.; and
				(2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan.
				(d)Section 5304 amendmentSection 5304(f)(3)(A)(ii) of title 49, United States Code, is amended by striking comment on the proposed plan; and inserting provide input during the development of the transportation plan.
			3.Connection to opportunity national goal and potential performance measure
			(a)Transportation connections to opportunitySection 150(b) of title 23, United States Code, is amended—
				(1)in paragraph (2), by striking highway infrastructure asset system and inserting infrastructure asset system under this title; and
				(2)by adding at the end the following:
					
						(8)Multimodal connectivityTo achieve an interconnected transportation system which connects people to jobs, schools, and
			 other essential services through a multimodal network..
				(b)Establishment of performance measuresSection 150(c) of title 23, United States Code, is amended—
				(1)in paragraph (1), by inserting as listed in paragraphs (3), (4), (5), and (6) before the period; and
				(2)by adding the following at the end:
					
						(7)Multimodal freightThe Secretary may, in accordance with the national freight strategic plan under section 167,
			 establish performance measures to assess the efficiency of the multimodal
			 freight network.
						(8)Transportation connectivityThe Secretary may, in accordance with the framework established in section 134, establish a
			 performance measure to be used by metropolitan planning organizations to
			 assess the degree to which the transportation system provides multimodal
			 connections to opportunity, particularly for transportation-disadvantaged
			 populations..
				4.Measuring transportation connectivity pilot activities
			(a)Title 23Section 134 of title 23, United States Code, is further amended by inserting at the end, the
			 following:
				
					(r)Measuring transportation connections to opportunity
						(1)Connection to opportunity pilot program
							(A)EstablishmentThe Secretary shall establish a pilot program in which not more than 10 metropolitan planning
			 organizations shall develop and deploy 1 or more pilot measures and
			 targets to improve multimodal connectivity and increase connections for
			 disadvantaged Americans and neighborhoods with limited transportation
			 options.
							(B)Pilot locationsThe Secretary shall select not more than 10 metropolitan planning organizations in not more than 10
			 locations, each of which is the sole metropolitan planning organization
			 serving an urbanized area of more than 1,000,000 residents, which shall
			 include—
								(i)metropolitan planning organizations that have demonstrated previous successful use of performance
			 measurements and performance-based planning efforts, which the Secretary
			 shall designate as mentor grantees; and
								(ii)metropolitan planning organizations that have limited or no successful previous experience in
			 performance measurements and performance-based planning efforts, which the
			 Secretary shall designate as novice grantees.
								(C)Pilot program activities
								(i)Transportation connectivity inventoryNot later than 6 months after selection as a pilot location, and in consultation with appropriate
			 States, transit agencies, and local governments, metropolitan planning
			 organizations in pilot locations, the selected metropolitan planning
			 organization shall develop an inventory of transportation assets within
			 such organization’s metropolitan planning area which describes—
									(I)the condition of key highway, transit, bicycle, and pedestrian facilities;
									(II)the degree to which these facilities provide residents with connections to opportunity;
									(III)the identity and location of transportation-disadvantaged populations within the planning area; and
									(IV)local challenges to multimodal connectivity, such as zoning or land use issues, availability of
			 affordable housing, and physical barriers that obstruct access from
			 residential areas to opportunity.
									(ii)Performance measuresNot later than 1 year after selection as a pilot location, a metropolitan planning organization in
			 such pilot location shall apply the baseline data it developed in clause
			 (i) to adopt 1 or more provisional measures to assess multimodal
			 connectivity improvements in the transportation system, including
			 measurements of multimodal connectivity improvements available to
			 transportation-disadvantaged populations identified in clause (i)(III) and
			 appropriate to local assets and needs.
								(iii)Data collection and reportingA metropolitan planning organization selected as a pilot location shall collect baseline and annual
			 performance data on multimodal transportation connectivity to opportunity
			 and report these data to the Secretary throughout the duration of the
			 pilot project.
								(iv)Knowledge-sharingA metropolitan planning organization designated as a mentor grantee shall engage in
			 knowledge-sharing activities with novice grantees to the extent feasible,
			 which may include peer exchanges and technical assistance.
								(v)Project implementation
									(I)Notwithstanding section 120, a metropolitan planning organization may use funds remaining after the
			 completion of the transportation connectivity inventory, development of
			 provisional measures, and related tracking activities to pay the
			 non-Federal share to implement projects within the metropolitan planning
			 area described in subclause (II).
									(II)The projects referred to in subclause (I) are projects that are reasonably anticipated to address
			 system gaps and improve performance according to the locally adopted
			 provisional multimodal transportation connectivity measures.
									(2)National performance measure development activitiesThe Secretary shall reserve not more than $9,000,000 of the amount authorized for this subsection
			 for the 4-year period beginning in fiscal year 2015 for use on evaluation
			 of multimodal connectivity measures developed by metropolitan planning
			 organizations in pilot locations, and to consider development of a
			 national indicator to measure the multimodal connections to opportunity
			 provided by the transportation network, including the following
			 activities:
							(A)National technical assistance and peer exchange forumsThe Secretary shall support the measure development and data collection of metropolitan planning
			 organizations in pilot locations through technical assistance and peer
			 exchanges, and through workshops with States, transit agencies, and
			 metropolitan planning organizations to discuss pilot program findings, and
			 establish an online collaboration center for local jurisdictions to share
			 ideas and challenges, and document lessons learned.
							(B)Connection to opportunity final reportAt the end of the pilot program, the Secretary shall issue a final report in consultation with the
			 Secretary of the Department of Housing and Urban Development, the
			 Secretary of the Department of Commerce and the Administrator of the
			 Environmental Protection Agency, and after seeking public comment. The
			 report shall document the outcomes of the pilot program and make
			 recommendations on the establishment of 1 or more national multimodal
			 connectivity measures, and shall include—
								(i)the results of the efforts of the pilot program to measure and improve multimodal connectivity;
								(ii)the Secretary’s recommendations for 1 or more national connectivity measures and integrating them
			 into the Federal transportation performance management framework, in
			 accordance with section 150; and
								(iii)an assessment of social outcomes and impacts that may result from the pilot measures as well as
			 estimated savings to Federal, State, and local social service subsidy
			 programs, as well as other costs avoided and new tax revenues attributable
			 to increased connectivity.
								(C)Potential rulemakingAfter publication of the final report under subparagraph (B), the Secretary, in consultation with
			 State departments of transportation, metropolitan planning organizations,
			 and other stakeholders, may issue a rulemaking that establishes
			 performance measures and standards as described in section 150(c)(8).
							(3)DefinitionsFor purposes of this subsection—
							(A)the term opportunity means jobs, schools, and health care services; and
							(B)the term transportation-disadvantaged means an individual who faces challenges in securing or accessing transportation due to age,
			 disability, or income constraints, including lack of access to
			 transportation or a private vehicle..
			(b)Title 49Section 5303 of title 49, United States Code, is amended by inserting at the end, the following:
				
					(r)Measuring transportation connections to opportunity
						(1)Connection to opportunity pilot program
							(A)EstablishmentThe Secretary shall establish a pilot program in not more than 10 metropolitan planning
			 organizations shall develop and deploy 1 or more pilot measures and
			 targets to improve multimodal connectivity and increase connections for
			 transportation-disadvantaged and neighborhoods with limited transportation
			 options.
							(B)Pilot locationsThe Secretary shall select not more than 10 metropolitan planning organizations in not more than 10
			 locations, each of which is the sole metropolitan planning organization
			 serving an urbanized area of more than 1,000,000 residents, which shall
			 include—
								(i)metropolitan planning organizations that have demonstrated previous successful use of performance
			 measurements and performance-based planning efforts, which the Secretary
			 shall designate as mentor grantees; and
								(ii)metropolitan planning organizations that have limited or no successful previous experience in
			 performance measurements and performance-based planning efforts, which the
			 Secretary shall designate as novice grantees.
								(C)Pilot program activities
								(i)Transportation connectivity inventoryNot later than 6 months after selection as a pilot location, and in consultation with appropriate
			 States, transit agencies, and local governments, metropolitan planning
			 organizations in pilot locations, the selected metropolitan planning
			 organization shall develop an inventory of transportation assets within
			 such organization’s metropolitan planning area which describes—
									(I)the condition of key highway, transit, bicycle, and pedestrian facilities;
									(II)the degree to which these facilities provide residents with connections to opportunity;
									(III)the identity and location of transportation-disadvantaged populations within the planning area; and
									(IV)local challenges to multimodal connectivity, such as zoning or land use issues, availability of
			 affordable housing, and physical barriers that obstruct access from
			 residential areas to opportunity.
									(ii)Performance measuresNot later than 1 year after selection as a pilot location, a metropolitan planning organization in
			 such pilot location shall apply the baseline data it developed in clause
			 (i) to adopt 1 or more provisional measures to assess multimodal
			 connectivity improvements in the transportation system, including
			 measurements of multimodal connectivity improvements available to
			 transportation-disadvantaged populations identified in clause (i)(III) and
			 appropriate to local assets and needs.
								(iii)Data collection and reportingA metropolitan planning organization selected as a pilot location shall collect baseline and annual
			 performance data on multimodal transportation connectivity to opportunity
			 and report these data to the Secretary throughout the duration of the
			 pilot project.
								(iv)Knowledge-sharingA metropolitan planning organization designated as a mentor grantee shall engage in
			 knowledge-sharing activities with novice grantees to the extent feasible,
			 which may include peer exchanges and technical assistance.
								(v)Project implementation
									(I)Notwithstanding section 120, a metropolitan planning organization may use funds remaining after the
			 completion of the transportation connectivity inventory, development of
			 provisional measures, and related tracking activities to pay the
			 non-Federal share to implement projects within the metropolitan planning
			 area described in subclause (II).
									(II)The projects referred to in subclause (I) are projects that are reasonably anticipated to address
			 system gaps and improve performance according to the locally adopted
			 provisional multimodal transportation connectivity measures.
									(2)National performance measure development activitiesThe Secretary shall reserve not more than $9,000,000 of the amount authorized for this subsection
			 for the 4-year period beginning in fiscal year 2015 for use on evaluation
			 of multimodal connectivity measures developed by metropolitan planning
			 organizations in pilot locations, and to consider development of a
			 national indicator to measure the multimodal connections to opportunity
			 provided by the transportation network, including the following
			 activities:
							(A)National technical assistance and peer exchange forumsThe Secretary shall support the measure development and data collection of metropolitan planning
			 organizations in pilot locations through technical assistance and peer
			 exchanges, and through workshops with States, transit agencies, and
			 metropolitan planning organizations to discuss pilot program findings, and
			 establish an online collaboration center for local jurisdictions to share
			 ideas and challenges, and document lessons learned.
							(B)Connection to opportunity final reportAt the end of the pilot program under this subsection, the Secretary shall issue a final report in
			 consultation with the Secretary of Housing and Urban Development, the
			 Secretary of Commerce, and the Administrator of the Environmental
			 Protection Agency, and after seeking public comment. The report shall
			 document the outcomes of the pilot program and make recommendations on the
			 establishment of 1 or more national multimodal connectivity measures, and
			 shall include—
								(i)the results of the efforts of the pilot locations to measure and improve multimodal connectivity;
								(ii)the Secretary’s recommendations for 1 or more national connectivity measures and integrating them
			 into the Federal transportation performance management framework in
			 accordance with section 150; and
								(iii)an assessment of social outcomes and impact that may result from the pilot measures as well as
			 estimated savings to Federal, State, and local social service subsidy
			 programs, as well as other costs avoided and new tax revenues attributable
			 to increased connectivity.
								(C)Potential rulemakingNot later than 2 years after the publication of the final report under subparagraph (B), the
			 Secretary, in consultation with State departments of transportation,
			 metropolitan planning organizations, and other stakeholders, may issue a
			 rulemaking that establishes performance measures and standards.
							(3)DefinitionsFor purposes of this subsection—
							(A)the term opportunity means jobs, schools, and health care services; and
							(B)the term transportation-disadvantaged means an individual who faces challenges in securing or accessing transportation due to age,
			 disability, or income constraints, including lack of access to
			 transportation or a private vehicle..
			5.Performance management data support program
			(a)Performance management data support programSection 150 of title 23, United States Code, is amended by inserting at the end the following:
				
					(f)Performance management data supportTo assist metropolitan planning organizations, States, and the Department in carrying out
			 performance management analyses, including the performance management
			 requirements of this chapter, the Secretary shall create and maintain data
			 sets and data analysis tools. Such sets and tools may include—
						(1)collecting and distributing vehicle probe data describing traffic on the National Highway System;
						(2)collecting data regarding household travel behavior in crossing local jurisdictional boundaries;
						(3)enhancing existing data collection and analysis tools to accommodate performance measures, targets,
			 and related data;
						(4)enhancing existing data analysis tools to improve performance predictions in reports described in
			 subsection (e) of this section or section 5405 of title 49; and
						(5)developing tools to improve performance analysis and evaluate the effects of project investments on
			 performance..
			(b)Federal shareSection 120 of such title is amended by adding at the end the following:
				
					(l)Performance management data support programThe Federal share payable for an activity developed under the performance management data support
			 program under section 150(f) shall be 100 percent of the cost of the
			 activity..
			6.Multimodal accommodations
			(a)Design standardsSection 109 of title 23, United States Code, is amended—
				(1)in subsection (c)—
					(A)in paragraph (1)—
						(i)by striking may take into account and inserting shall take into account; and
						(ii)by striking paragraph (1)(C) and inserting the following:
							
								(C)access and safety for users of all foreseeable modes of transportation.; and
						(B)in paragraph (2), by striking may develop and inserting shall develop; and
					(2)in subsection (m), by—
					(A)striking and light motorcycles; and
					(B)inserting , safe, convenient, and continuous before alternate route.
					(b)Transportation alternatives
				(1)Federal shareSection 120 of title 23, United States Code, is amended by adding at the end the following:
					
						(m)Transportation alternatives programThe Federal share requirements under this section applicable to the transportation alternatives
			 program under section 213 may be met based on—
							(1)an individual project or activity under that section; or
							(2)a program of projects or activities approved under subsection (c)(6)(B) of that section..
				(2)Reservation of fundsSection 213 of such title is amended in subsection (a)(1) by striking of fiscal years 2013 and 2014 and inserting fiscal year.
				(3)Eligible entitiesSection 213(c)(4)(B) of such title is amended by—
					(A)redesignating clauses (vi) and (vii) as clauses (viii) and (ix); and
					(B)inserting after clause (v) the following:
						
							(vi)a nonprofit organization;
							(vii)a metropolitan planning organization (except in the case of a competitive process carried out by
			 such metropolitan planning organization under subparagraph (A));.
					(4)Program of projectsSection 213(c) of such title is further amended by adding at the end the following:
					
						(6)Program of projectsFunds may be obligated under this section for—
							(A)a project or activity eligible under subsection (b); or
							(B)a program of projects or activities eligible under that subsection.
							(7)Administration
							(A)Submission of project agreementFor each fiscal year, each State shall submit a project agreement that—
								(i)certifies that the State will meet all the requirements of this section; and
								(ii)notifies the Secretary of the amount of obligations needed to carry out the program under this
			 section.
								(B)Request for adjustments of amountsEach State shall request from the Secretary such adjustments to the amount of obligations referred
			 to in subparagraph (A)(ii) as the State determines to be necessary.
							(C)Effect of approval by the secretaryApproval by the Secretary of a project agreement under subparagraph (A) shall be deemed a
			 contractual obligation of the United States to pay funds made available
			 under this title..
				7.Establishment of a Broadband Infrastructure Initiative
			(a)In GeneralThe Secretary shall carry out a broadband infrastructure initiative to expand right-of-way use to
			 accommodate broadband infrastructure and improve broadband access in
			 unserved and underserved areas.
			(b)RequirementsThe Secretary shall require each State to meet the following requirements:
				(1)State Broadband Infrastructure NeedsEach State department of transportation shall—
					(A)identify the broadband infrastructure needs of the State in coordination with other State and local
			 agencies and the Federal Responder Network Authority established in
			 section 6204 of the Middle Class Tax Relief and Job Creation Act of 2012
			 (47 U.S.C. 1424);
					(B)designate a broadband utility coordinator to incorporate such needs into future Federal-aid highway
			 projects as described in paragraph (2);
					(C)provide an online system for any broadband infrastructure entity to register for inclusion in
			 efforts to address such needs as described in such paragraph; and
					(D)include broadband infrastructure entities in transportation plans and programs described in
			 sections 134 and 135 of title 23, United States Code.
					(2)Broadband Infrastructure Coordination PlanEach State department of transportation shall—
					(A)implement a plan based on the needs described in paragraph (1)(A) to promote the installation of
			 broadband infrastructure in rights-of-way;
					(B)target such installation in unserved and underserved areas;
					(C)minimize repeated excavations in rights-of-way through coordination described in paragraph (1)(B);
			 and
					(D)coordinate, to the extent practicable, such deployment with other telecommunications and local land
			 use and transportation plans.
					(3)Right-of-Way AccessNotwithstanding any other provision of law—
					(A)Each State department of transportation shall—
						(i)consider new technology and construction practices to promote the safe and efficient accommodation
			 of broadband infrastructure in rights-of-way;
						(ii)permit the broadband utility coordinator to authorize any broadband infrastructure entity to
			 install broadband infrastructure in rights-of-way; and
						(iii)ensure that authorized broadband infrastructure entities have access to rights-of-way without
			 charge for installation, operation, and maintenance of broadband
			 infrastructure; and
						(B)each State department of transportation may—
						(i)restrict such access in the interest of safety; and
						(ii)designate any longitudinal area to accommodate broadband infrastructure.
						(c)State FlexibilityA State meeting the requirements under subsection (b) may use funds authorized for the surface
			 transportation program under section 133 of title 23, United States Code,
			 and the national highway performance program under section 119 of such
			 title, to install broadband infrastructure as part of a Federal-aid
			 highway project located in an unserved or underserved area, and the
			 broadband infrastructure may be used to support nontransportation purposes
			 in addition to transportation purposes.
			(d)DefinitionsFor purposes of this section:
				(1)The term broadband infrastructure means buried or aerial facilities that provide wired or wireless connections to enable users to
			 send and receive data.
				(2)The term broadband infrastructure entity means any entity that installs, owns, or operates broadband infrastructure and provides services
			 to members of the public.
				(3)The term broadband utility coordinator means an individual responsible for coordinating the broadband infrastructure needs of the State
			 with Federal-aid highway projects.
				(4)The term Federal-aid highway has the same meaning given such term in section 101(a)(6) of title 23, United States Code.
				(5)The term longitudinal area means the area along the length of a highway.
				(6)The term project has the same meaning given that term in section 101(a)(18) of title 23, United States Code.
				(7)The terms right-of-way and rights-of-way mean real property, or interest therein, acquired, dedicated, or reserved for the construction,
			 operation, and maintenance of a Federal-aid highway.
				(8)The term State means any of the States, the District of Columbia, or the Commonwealth of Puerto Rico, that
			 receive funds under title 23, United States Code.
				(9)The term underserved area means an area in which—
					(A)50 percent or less of households have access to the minimum broadband speed;
					(B)no provider offers service speeds of at least 3 Mbps; or
					(C)40 percent or less of the households choose to subscribe to a broadband service.
					(10)The term unserved area means an area that does not have access to broadband services at speeds of at least 768 Kbps
			 download/200 Kbps upload.
				
